*587To the extent that the order entered April 9, 1985, denied the motion to renew, Special Term was correct. The petitioners did not present, as they were required to, new material facts justifying the granting of renewal (see, Matter of Annis v New York City Tr. Auth., 108 AD2d 643). To the extent that Special Term’s order denied the motion to reargue, it is not appealable (see, Montalvo v Key Indus., 98 AD2d 767). In any event, the motion to reargue was untimely made (see, Henegar v Freudenheim, 40 AD2d 825). Mangano, J. P., Bracken, Brown and Eiber, JJ., concur.